Title: From George Washington to Major General Alexander McDougall, 19 April 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Middle Brook April 19th 1779

I have received the favor of your two letters of the 6th and 15th with the papers inclosed.
I am glad to find it is your opinion that from the present state of the works at the fort the enemy will not make his attack on the West side—I wish it were more in our power to provide against the danger you mention from the opposite point than it is—our prospect of heavy cannon is very unpromising, though my great desire, to disembarrass our future general operations, by putting the North river defences in a respectable state, has kept my attention awake to this article, and has produced repeated and urgent applications on my part, towards procuring a supply—I do not recollect any intimation of yours respecting Cannon at Boston subject to my disposal, except that which was taken in the sommerset; and to this I gave you an answer in my letter of the 9th of February, informing you that it had been applied for and refused by the State of Massachusetts—The general returns of ordnance I have received from the Board of War—make no mention of any cannon at Boston, but upon the strength of your present hint—I have written to General Knox, to inquire particularly if he has any knowledge of such Cannon—The Board of War have lately contracted with a Mr Hughes of Frederick County in Maryland for a considerable number part of which are intended for the highlands; but this will be a long time producing the necessary supply—A few are already made and are to be brought on as quick as possible to those posts.
The military chest at this place is intirely empty—we momently expect a reinforcement—when it arrives I shall endeavour to forward a part to you.
The late Resolution of Congress calling upon the several states to complete their Battalions precludes the measure recommended by Colonel Putnam, unless the mode should be adopted by the State—I inclose you the copy of a letter I have just received from the President of the Council of Massachusetts—requiring “authenticated returns of the respective numbers of the 15 Battalions raised in that State”—You will be pleased to direct your Commissary of Musters forthwith to provide returns of that part which is under your command as particular and complete as possible, which you will transmit without delay to the President.
The favourable report you make of Col. Gouvion gives me pleasure—He is gone on to Philadelphia, and will rejoin you, as soon as he has answered the purpose of his journey.
I inclose a letter for Genl Putnam, which I request you to forward—It directs that every man of Poors Brigade however employed may be immediately sent to join it—It is my wish to have the whole Brigade collected—every absent Officer and man drawn in and held in readiness to march at the shortest notice. When the season is a little more advanced perhaps by the 8th of next month, I mean to detach it on a particular service, but before it marches I expect to furnish you with other succours in its place. You will be pleased to take measures agreeable to this intention. With great esteem & regard I am Dr Sir Your Obet servant
Go: Washington
